DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2021 has been considered by the examiner.
 
Response to Arguments
Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that prior art of record Nagano (US Patent Publication Number 2012/0236415 A) fails to teach for each of the first regions, the convexities of the plurality of convexities or the concavities of the plurality of the concavities are irregularly arranged on the flat part so that wherein the distances between the centers of adjacent convexities or concavities are not equal in at least one direction parallel to the flat part.  The examiner respectfully disagrees since Nagano teaches in Figures 11 and 14 the first regions1 (RS1), the convexities (21) of the plurality of convexities or the concavities (22) of the plurality of the concavities are irregularly arranged on the flat part so that wherein the distances between the centers of adjacent convexities or concavities are not equal in at least one direction parallel to the flat part. Figures .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US Patent Publication Number 20120236415 A) in view of Nashi (US Patent Publication Number 2009/0190458 A1).
Nagano teaches, as claimed in claim 1, a display comprising: (See Figure 8, 9 14 and 28) an uneven structure forming layer having an uneven structure (see layer of 21 and 22 combined) on one surface; and a reflecting layer (12) and (.para. [0098]) that covers at least part of an unevenly structured surface of the uneven-structure-forming layer, wherein the uneven-structure-forming layer includes a first region group including a plurality of first regions, each first region including a flat part (21) and a plurality of convexities (22) a top surface of each of the convexities or a bottom surface of each of the concavities is substantially parallel to a surface of 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display, as taught by Nagano, with the pitch of the uneven structure, as taught by Nashi, for the purpose of providing stable tracking control even if a temperature change occurs (.para. [0014]).
Nagano and Nashi fail to explicitly teach for each of the first regions, the convexities of the plurality of convexities or the concavities of the plurality of the concavities are irregularly arranged on the flat part so that wherein the distances between the centers of adjacent convexities or concavities are not equal in at least one direction parallel to the flat part. However, Nagano teaches in another embodiment each of the first regions2 (RS1), the convexities (21) of the 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display, as taught by Nagano and Nashi, with the plurality of the concavities are irregularly arranged, as taught by Nagano, for the purpose of providing diffraction grating emits strong diffracted light in a specific direction in accordance with the traveling direction (.para. [0089]).
Nagano teaches, as claimed in claim 10, an article (1) with a display (See Figure 1).
Nagano teaches, as claimed in claim 11, a method of observing a display, comprising: observing the display with a point light source, wherein the display comprises an uneven-structure-forming layer (see layer of 21 and 22 combined) having an uneven structure on one surface; and a reflecting layer (12) that covers at least part of an unevenly structured surface of the uneven-structure-forming layer, wherein the uneven-structure-forming layer includes a first region group including a plurality of first regions (See Figure 28), each first region including a flat part (21) and a plurality of convexities (22) or a plurality of concavities, a top surface of each of the convexities or a bottom surface of each of the concavities being substantially parallel to a surface of the flat part (See Figure 28 the convex potions under 21),wherein the distances between the centers of adjacent convexities or concavities are not equal (see annotated figures above); wherein the convexities have a uniform height, or the concavities have a uniform depth (See Figure 28 elements 21 and 22); wherein the first region group is formed, with the first regions arrayed inside at a regular pitch (.para. [0047]); and wherein the first region group is 
Nagano teaches, as claimed in claim 12, a method of observing a display (See Figures 8, 9 and 14), comprising: using a laser light to observe the display, wherein the display comprises an uneven-structure-forming layer (see layer of 21 and 22combined) having an uneven structure on one surface; and a reflecting layer (12) that covers at least part of an unevenly structured surface of the uneven-structure-forming layer, wherein the uneven-structure-forming layer includes a first region group including a plurality of first regions, each first region include a flat part (21) and a plurality of convexities (22) or a plurality of concavities, a top surface of each of the convexities or a bottom surface of each of the concavities being substantially parallel to a surface of the flat part (See Figure 28 the convex potions under 21); wherein distances between the centers of adjacent convexities or concavities are not equal (See Figure 28);wherein the convexities have a uniform height, or the concavities have a uniform depth (See Figure 28 elements 21 and 22); wherein the first region group is formed, with the first regions arrayed inside at a regular pitch; and wherein the first region group is formed wherein the first regions within the first region group are periodically arranged in at least one direction with a pitch of 1 µm - 300 µm (.para. [0219), wherein each of the first regions is provided with an identical uneven structure that includes the plurality of convexities or the plurality of concavities and the flat part surrounding the plurality of convexities or the plurality of concavities (See Figure 1)..  
Nagano teaches, as claimed in claim 13, wherein distances between the centers of adjacent convexities or concavities are not equal in each of a first direction and a second direction, which is not parallel to the first direction, each of the first direction and the second direction is parallel to the flat part 3(figure 11).
Nagano teaches, as claimed in claim 14, herein distances between the centers of adjacent convexities or concavities are not equal in a first direction and distances between the centers of adjacent convexities or concavities are equal in a second direction, which is not parallel to the first direction, each of the first direction and the second direction is parallel to the flat part (figure 11).
Nagano teaches, as claimed in claim 15, wherein each of the first regions within the first region group has a square outer shape, wherein the first regions within the first region group are periodically arranged in each of a first direction and a second direction, which is perpendicular to the first direction, w each of the first direction and the second direction is parallel to the flat part (figure 11). Nagano fails to teach wherein the first regions within the first region group are periodically arranged in at least one direction with a pitch of 1 µm - 300 µm. In a related endeavor, Nashi teaches wherein the first regions within the first region group are periodically arranged in at least one direction with a pitch of 1 µm - 300 µm (.para. [0048]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display, as taught by Nagano, with the 
Nagano teaches, as claimed in claim 17, herein each of the first regions within the first region group has a rectangular outer shape, wherein the first regions within the first region group are periodically arranged in each of a first direction and a second direction, which is perpendicular to the first direction, with a first pitch in the first direction and a second pitch, which is not equal to the first pitch in the second direction, each of the first direction and the second direction is parallel to the flat part; the first pitch and the second pitch correspond to dimensions of the rectangular outer shape in the first direction and the second direction respectively (figure 11). Nagano fails to teach wherein the first regions within the first region group are periodically arranged in at least one direction with a pitch of 1 µm - 300 µm. In a related endeavor, Nashi teaches wherein the first regions within the first region group are periodically arranged in at least one direction with a pitch of 1 µm - 300 µm (.para. [0048]),
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display, as taught by Nagano, with the pitch of the uneven structure, as taught by Nashi, for the purpose of providing stable tracking control even if a temperature change occurs (.para. [0014]).
Nagano teaches, as claimed in claim 18, wherein an outer shape of each of the first regions within the first region group is an equilateral hexagon, so that the first regions within the first region group form a hexagonal honeycomb structure (Fig 30.)
Nagano teaches, as claimed in claim 19, herein the first region group further comprises a plurality of identical flat regions (21’), each of the flat regions of the plurality of identical flat regions has the same outer shape as each of the first regions of the plurality of the first regions 
Nagano teaches, as claimed in claim 20, wherein the first regions and the flat regions are periodically arranged in an alternating manner in a first direction parallel to the flat part, the first regions are arranged adjacent to each other in a second direction, which is parallel to the flat part but is perpendicular to the first direction; the flat regions are arranged adjacent to each other in the second direction (Fig. 23).
Nagano teaches, as claimed in claim 21, wherein the first regions and the flat regions are periodically arranged in an alternating manner in a first direction parallel to the flat part, the first regions are arranged adjacent to each other in a second direction, which is parallel to the flat part but is perpendicular to the first direction; the flat regions are arranged adjacent to each other in the second direction (Fig. 23).

Allowable Subject Matter
Claims 16 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter;
Although prior teaches display comprising: an uneven structure forming layer having an uneven structure on one surface; and a reflecting layer wherein the uneven-structure-forming layer includes a first region group including a plurality of first regions, each first region 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571) 270-0656.  The examiner can normally be reached on M-F 8-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOURNEY F SUMLAR/Examiner, Art Unit 2872    
15 December 2021

/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fig 26 shows the display structure as a whole with multiple first regions RS1 the make up the whole first region group. Figure 11 and 14 is examples of the different types of fist regions that can be adopted in the display.
        2 Fig 26 shows the display structure as a whole with multiple first regions RS1 the make up the whole first region group. Figure 11 and 14 is examples of the different types of fist regions that can be adopted in the display.
        3 The structure is irregular in all directions